Exhibit 10.1

Sixteenth Amended and Restated Rent Supplement

(McAllen Lease)

December 31, 2018

This Sixteenth Amended and Restated Rent Supplement (this “Sixteenth Amended
Supplement”) between Sharyland Distribution & Transmission Services, L.L.C.
(“Lessor”) and Sharyland Utilities, L.P. (“Lessee”) is executed and delivered on
December 31, 2018 to memorialize supplements to the McAllen Lease (as defined
below), effective as of January 1, 2019. Capitalized terms used herein that are
not otherwise defined will have the meanings assigned to them in the McAllen
Lease.

WHEREAS, Lessor and Lessee are Parties to a Third Amended and Restated Master
System Lease Agreement (McAllen System) dated December 1, 2014 (as amended from
time to time in accordance with its terms, the “McAllen Lease”);

WHEREAS, on February 28, 2018, the Parties executed a Fifteenth Amended and
Restated Rent Supplement (McAllen Lease) effective as of January 1, 2018 (the
“Fifteenth Amended Supplement”);

WHEREAS, the Parties wish to amend and restate the Fifteenth Amended Supplement
pursuant to Section 3.2(b) of the McAllen Lease; and

WHEREAS, the Parties intend to memorialize in this Sixteenth Amended Supplement
the Incremental CapEx the Parties expect during 2019.

NOW THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt of which is hereby acknowledged, the Parties hereto
agree to the following:

1.    The Fifteenth Amended Supplement is hereby amended and restated in its
entirety as set forth below.

2.    The McAllen Lease, except as supplemented by this Sixteenth Amended
Supplement, shall remain in full force and effect.

Incremental CapEx:

 

2010

   $ 2,195,000  

2011

   $ 504,000  

2012

   $ 1,262,963  

2013

   $ 16,391,255  

2014

   $ 46,042,142  

2015

   $ 2,431,198  

2016

   $ 914,401  

2017

   $ 928,457  

2018

   $ 1,368,925 *     $ 10 ** 

(Total 2018)

   $ 1,368,935 ***    

 

 

 

2019

   $ 2,308,270 #     $ 5,462,437 ## 

(Total 2019)

   $ 7,770,706 ###    

 

 

 

 

*

Represents the amount of distribution Incremental CapEx that the Parties
expected to be placed in service in 2018, with an expected weighted average
in-service date of December 1, 2018 (“2018 Distribution CapEx”). Rent
supplements with respect to this distribution Incremental CapEx were agreed to
and memorialized as part of the Fourteenth Amended and Restated Rent Supplement
(McAllen Lease) dated December 31, 2017 (“Fourteenth Amended Supplement”).

 

1

MCALLEN LEASE



--------------------------------------------------------------------------------

**

Represents the aggregate amount of transmission Incremental CapEx the Parties
expected to be placed in service in 2018. Rent supplements with respect to this
transmission Incremental CapEx were agreed to and memorialized as part of the
Fourteenth Amended Supplement. Of the 2018 transmission Incremental CapEx, $0
was expected to be in service as of the balance sheet date reflected in Lessee’s
first 2018 Regulatory Order (“First 2018 CapEx”), $0 was expected to be in
service as of the balance sheet date reflected in Lessee’s second 2018
Regulatory Order (“Second 2018 CapEx”) and an aggregate of $10 was expected to
be placed in service throughout the remainder of 2018 (“2018 Stub-Year CapEx”)
and included in the first 2019 Regulatory Order. The Parties expected the First
2018 CapEx, Second 2018 CapEx and 2018 Stub-Year CapEx, collectively, to have a
weighted average in-service date of June 1, 2018. A “Regulatory Order” is
defined as either (i) the PUCT’s approval of Lessee’s application for updated
wholesale transmission rates or (ii) final resolution or settlement of a rate
case applicable to Lessee’s transmission rates. Pursuant to the Fourteenth
Amended Supplement, the Parties expected the first 2018 Regulatory Order to be
effective on June 1, 2018, the second 2018 Regulatory Order to be effective on
September 1, 2018, and the first 2019 Regulatory Order to be effective on May 1,
2019. The Parties have agreed that any Rent Validation with respect to First
2018 CapEx, Second 2018 CapEx or 2018 Stub-Year CapEx will use the actual
effective dates of the applicable Regulatory Order (to the extent known), but
will otherwise be determined in accordance with Section 3.2(c) of the McAllen
Lease

***

Represents the total amount of transmission and distribution Incremental CapEx
that the Parties expected to be placed in service in 2018.

#

Represents the amount of distribution Incremental CapEx that the Parties expect
to be placed in service in 2019, with an expected weighted average in-service
date of March 1, 2019.

##

Represents the amount of transmission Incremental CapEx that the Parties expect
to be placed in service in 2019, with an expected weighted average in-service
date of March 1, 2019.

###

Represents the total amount of transmission and distribution Incremental CapEx
that the Parties expect to be placed in service in 2019 (“2019 CapEx”).

Lessee CapEx:

 

                       

2010

   $ 666,488  

2011

   $ 121,897  

2012

   $ 263,733  

2013

   $ 68,303  

2014

   $ 89,405  

2015

   $ 168,289  

2016

   $ 0  

2017

   $ 0  

2018

   $ 0  

2019

   $ 0  

Base Rent:

2010

   $ 5,260,447  

2011

   $ 5,453,529  

2012

   $ 5,521,881  

2013

   $ 6,566,290  

2014

   $ 8,445,964  

2015

   $ 11,818,692  

2016

   $ 11,860,813  

2017

   $ 11,118,502  

2018

   $ 9,345,546 * 

2019

   $ 9,712,472 ** 

 

*

The amount of 2018 Base Rent included in the Fifteenth Amended Supplement was
$9,345,546, including 2018 Base Rent payments of $777,867 on the 15th day of
each month beginning on March 15, 2018 through July 15, 2018 (with respect to
January 2018 through May 2018), $779,459 on the 15th day of each month beginning
on August 15, 2018 through October 15, 2018 (with respect to June 2018 through
August 2018), with the increase in monthly Base Rent reflecting 2017 Stub-Year
CapEx and First 2018 CapEx and commencing June 1, 2018, which was the expected
effective date of Lessee’s first 2018 Regulatory Order, and $779,459 on the 15th
day of each month beginning on November 15, 2018 through February 15, 2019 (with
respect to September 2018 through December 2018), with the increase in monthly
Base Rent reflecting Second 2018 CapEx and commencing September 1, 2018, which
was the expected effective date of Lessee’s second 2018 Regulatory Order.

 

2

MCALLEN LEASE



--------------------------------------------------------------------------------

**

Lessee will make a monthly 2019 Base Rent payment of $793,153 on the 15th day of
each month beginning on March 15, 2019 through June 15, 2019 (with respect to
January 2019 through April 2019). Lessee will then make a monthly 2019 Base Rent
payment of $793,153 on the 15th day of each month beginning on July 15, 2019
through September 15, 2019 (with respect to May 2019 through July 2019), with
the increase in monthly Base Rent reflecting 2018 Stub-Year CapEx and commencing
May 1, 2019, which was the expected effective date of Lessee’s first 2019
Regulatory Order included in the Fourteenth Amended Supplement. Lessee will then
make a 2019 Base Rent payment of $832,081 on the 15th day of each month
beginning on October 15, 2019 through February 15, 2020 (with respect to August
2019 through December 2019).

Percentage Rent Percentages:

 

2010

     36.993 % 

2011

     36.972 % 

2012

     36.923 % 

2013

     37.0 % 

2014

     36.9 % 

2015

     37.2 % 

2016

     32.1 % 

2017

     31.2 % 

2018

     30.3 % 

2019

     29.9 % 

Annual Percentage Rent Breakpoints:

 

2010

   $ 5,260,447  

2011

   $ 5,453,529  

2012

   $ 5,521,881  

2013

   $ 6,566,290  

2014

   $ 8,445,964  

2015

   $ 11,818,692  

2016

   $ 12,616,219  

2017

   $ 11,897,593  

2018

   $ 10,156,546 * 

2019

   $ 10,158,502 ** 

 

*

The 2018 Annual Percentage Rent Breakpoint reflects the assumptions set forth
above regarding the timing of the first 2018 Regulatory Order and the second
2018 Regulatory Order, as well as the amount of 2018 Distribution CapEx, First
2018 CapEx and Second 2018 CapEx.

**

The 2019 Annual Percentage Rent Breakpoint reflects the same assumptions as the
2018 Annual Percentage Rent Breakpoint, in addition to the assumptions set forth
above regarding the timing of the first 2019 Regulatory Order, as well as the
amount of 2018 Stub-Year CapEx and 2019 CapEx.

 

3

MCALLEN LEASE



--------------------------------------------------------------------------------

Revenues Attributable to Lessee CapEx:

 

2010

   $ 60,546  

2011

   $ 249,481  

2012

   $ 289,945  

2013

   $ 345,693  

2014

   $ 355,744  

2015

   $ 360,527  

2016

   $ 206,130  

2017

   $ 97,925  

2018

   $ 73,431  

2019

   $ 45,266  

 

TCOS Allocation:

      before June 20, 2013: 100%    between June 20, 2013 and October 17, 2013:
27.8%    between October 17, 2013 and February 25, 2014: 11.8%    between
February 25, 2014 and May 1, 2014: 8.2%    between May 1, 2014 and October 3,
2014: 8.6%    between October 3, 2014 and March 31, 2015: 12.0%    between
April 1, 2015 and October 31, 2015: 11.9%    between November 1, 2015 and
June 13, 2016: 10.6%    between June 14, 2016 and September 22, 2016: 9.8%   
between September 23, 2016 and April 13, 2017: 8.5%    between April 14, 2017
and October 25, 2017: 8.0%    between October 26, 2017 and November 9, 2017:
7.5%    between November 10, 2017 and May 31, 2018: 5.9%    between June 1, 2018
and August 31, 2018: 5.9%    between September 1, 2018 and April 1, 2019: 5.7%
   between May 1, 2019 and July 31, 2019: 5.4%    starting August 1, 2019: 5.3%

Term of Rent Supplement: Expires 12/31/19

 

4

MCALLEN LEASE



--------------------------------------------------------------------------------

The Parties have executed this Sixteenth Amended Supplement to the McAllen Lease
as of the date set forth above.

 

SHARYLAND UTILITIES, L.P. By:   /s/ Greg Wilks Name:   Greg Wilks Title:   Chief
Financial Officer SHARYLAND DISTRIBUTION & TRANSMISSION SERVICES, L.L.C. By:  
/s/ Brant Meleski Name:   Brant Meleski Title:   Chief Financial Officer

 

MCALLEN LEASE